Case 2:20-cv-06580-SB-PVC Document 11 Filed 11/28/20 Page 1 of 8 Page ID #:59



  1
  2
  3
  4
  5
  6
  7
  8                            UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11   TODD VINCENT DAVIE, aka DAVIS,                     Case No. CV 20-6580 SB (PVC)
 12                        Petitioner,
                                                         ORDER DENYING PETITION AND
 13          v.                                          DISMISSING ACTION WITHOUT
                                                         PREJUDICE
 14   SHERIFF ALEX VILLANUEVA,
 15                        Respondent.
 16
 17          On June 15, 2020, Todd Vincent Davie, then a pretrial detainee, filed a pro se
 18   habeas petition alleging violations of his speedy trial rights, excessive bail, and other
 19   claims. (“Petition,” Dkt. No. 1 at 8). The Court denies the Petition and dismisses this
 20   action without prejudice pursuant to the abstention doctrine announced in Younger v.
 21   Harris, 401 U.S. 37, 45-46 (1971), or, in the alternative, because it is completely
 22   unexhausted.
 23
 24                                                 I.
 25                               PROCEDURAL BACKGROUND
 26
 27          Petitioner purported to file this action under 28 U.S.C. § 2254. However, it
 28   effectively arose under 28 U.S.C. § 2241 because Petitioner was a pretrial detainee and
Case 2:20-cv-06580-SB-PVC Document 11 Filed 11/28/20 Page 2 of 8 Page ID #:60



  1   not in custody pursuant to a state court conviction at the time he filed his federal Petition.
  2   See 28 U.S.C. § 2254(a) (the Antiterrorism and Effective Death Penalty Act of 1996
  3   (“AEDPA”) applies to habeas petitions filed by persons “in custody pursuant to the
  4   judgment of a State court”); see also Dominguez v. Kernan, 906 F.3d 1127, 1136 (9th Cir.
  5   2018) (pretrial detainees “may avail themselves of habeas relief under § 2241(a) and
  6   (c)(3) without regard to the additional requirements imposed on petitions under § 2254”).
  7
  8          On August 20, 2020, the Court issued an Order to Show Cause Why the Magistrate
  9   Judge Should Not Recommend that This Action Be Dismissed Pursuant to the Younger
 10   Abstention Doctrine, Or, in the Alternative, Because Petitioner’s Claims are Unexhausted.
 11   (“OSC,” Dkt. No. 4). Petitioner did not respond to the OSC. On September 28, 2020, the
 12   Court issued a Report and Recommendation recommending that the Petition be denied
 13   and this action dismissed without prejudice on the grounds articulated in the OSC.
 14   (“R&R,” Dkt. No. 7).
 15
 16          Petitioner filed objections to the R&R on November 5, 2020. (“Obj.,” Dkt. No. 9
 17   at 1). While the objections were largely non-responsive, they disclosed that Petitioner had
 18   been convicted by a Los Angeles County Superior Court jury on October 9, 2020. (Id. at
 19   1). The docket in Petitioner’s state court criminal matter further reflects that Petitioner
 20   filed a notice of appeal on November 3, 2020. 1 Because Petitioner is now in custody
 21   pursuant to a state court conviction, the Court construes the Petition as arising under 28
 22   U.S.C. § 2254. See Dominguez, 906 F.3d at 1135 (§ 2254 is the exclusive vehicle for a
 23   habeas petition brought by a state prisoner in custody pursuant to a state court judgment);
 24   Stanley v. Baca, 137 F. Supp. 3d 1192, 1200 (C.D. Cal. 2015) (“[A] pretrial detainee’s
 25
      1
       The Court takes judicial notice of the state court docket in People v. Davie, Los Angeles
 26   County Superior Court Case No. XCNBA480713-01. See Harris v. Cnty. of Orange, 682
      F.3d 1126, 1132 (9th Cir. 2012) (“We may take judicial notice of undisputed matters of
 27   public record, including documents on file in federal or state courts.”) (internal citation
      omitted); see also Porter v. Ollison, 620 F.3d 952, 955 n.1 (9th Cir. 2010) (taking judicial
 28   notice of court dockets, including those available on the Internet, from petitioner’s state
      court proceedings).
                                                     2
Case 2:20-cv-06580-SB-PVC Document 11 Filed 11/28/20 Page 3 of 8 Page ID #:61



  1   change in status to convicted state prisoner during the pendency of his Section 2241 case
  2   will require that his habeas petition be considered under Section 2254 rather than Section
  3   2241.”). Because Petitioner’s conviction mooted the § 2241 analysis in the Report and
  4   Recommendation, the Court vacated the Report and Recommendation. (Dkt. No. 10).
  5
  6                                                  II.
  7                                    PETITIONER’S CLAIMS
  8
  9          The Petition raises five grounds for federal habeas relief: (1) the criminal charges
 10   against Petitioner should be dismissed because Petitioner’s right to a speedy trial has been
 11   violated; (2) the state’s denial of Petitioner’s speedy trial rights is arbitrary and capricious;
 12   (3) the incompetency finding was not based on convincing evidence and Petitioner’s
 13   seven Marsden motions were improperly denied; 2 (4) state regulations negligently fail to
 14   protect Petitioner because he prepares “the foods” in close contact and is “susceptible of
 15   contracting the flu & [corona]virus”; and (5) Petitioner’s bail is excessive. (Petition at 5-
 16   6).
 17
 18                                                 III.
 19                                           DISCUSSION
 20
 21          A.     The Younger Abstention Doctrine Applies Here
 22
 23          As a general proposition, federal courts must abstain from enjoining a state
 24   prosecution except in exceptional circumstances where the danger of irreparable harm is
 25   both great and immediate. Younger, 401 U.S. at 45-46; Sprint Commc’n., Inc. v. Jacobs,
 26
      2
 27    In California, a criminal defendant’s motion to have his counsel relieved and substitute
      counsel appointed “in shorthand is called a Marsden motion,” pursuant to People v.
 28   Marsden, 2 Cal. 3d 118 (1970). Schell v. Witek, 2018 F.3d 1017, 1021 (9th Cir. 2000).

                                                     3
Case 2:20-cv-06580-SB-PVC Document 11 Filed 11/28/20 Page 4 of 8 Page ID #:62



  1   571 U.S. 69, 72 (2013). This concept is referred to as the doctrine of abstention or the
  2   Younger doctrine. Although “application of Younger does not lead to the determination
  3   that the federal courts have no basis for jurisdiction in the first instance” while state
  4   proceedings are pending, “federal courts have bound themselves pursuant to principles of
  5   comity to voluntarily decline to exercise jurisdiction that they have and would otherwise
  6   exercise.” Canatella v. State of California, 404 F.3d 1106, 1116 (9th Cir. 2005)
  7   (emphasis in original; internal citation omitted).
  8
  9          Younger abstention in favor of a state proceeding is appropriate if three criteria are
 10   met: (1) the state proceedings are ongoing; (2) the proceedings implicate important state
 11   interests; and (3) the state proceedings provide an adequate opportunity to litigate the
 12   plaintiff’s federal constitutional claims. See Middlesex County Ethics Comm. v. Garden
 13   State Bar Ass’n, 457 U.S. 423, 432 (1982); Kenneally v. Lungren, 967 F.2d 329, 331-32
 14   (9th Cir. 1992). However, federal courts will not abstain if the movant can establish that
 15   the state proceedings are being undertaken in bad faith or for purposes of harassment, or
 16   that some other “extraordinary circumstances” exist, such as where proceedings are being
 17   conducted pursuant to a “flagrantly” unconstitutional statute. Younger, 401 U.S. at 49,
 18   53-54. When a federal court determines that the Younger doctrine applies, it must dismiss
 19   the pending action without prejudice. See Beltran v. California, 871 F.2d 777, 782 (9th
 20   Cir. 1988) (“Where Younger abstention is appropriate, a district court cannot refuse to
 21   abstain, retain jurisdiction over the action, and render a decision on the merits after the
 22   state proceedings have ended. To the contrary, Younger abstention requires dismissal of
 23   the federal action.”) (emphasis omitted).
 24
 25          It is undisputed that Petitioner’s state court criminal proceedings are still underway.
 26   Although Petitioner has been convicted, his appeal is pending. Therefore, the state court
 27   criminal action is “ongoing” for purposes of the Younger abstention doctrine. See Roberts
 28   v. Dicarlo, 296 F. Supp. 2d 1182, 1185 (C.D. Cal. 2003) (state prisoner’s “direct appeal in

                                                     4
Case 2:20-cv-06580-SB-PVC Document 11 Filed 11/28/20 Page 5 of 8 Page ID #:63



  1   California state court is [an] ‘ongoing’ [proceeding]” under Younger); Espinoza v.
  2   Montgomery, 107 F. Supp. 3d 1038, 1042 (N.D. Cal. 2015) (“The rationale of Younger
  3   applies throughout appellate proceedings, requiring that state appellate review of a state
  4   court judgment be exhausted before federal court intervention is permitted.”). It is further
  5   beyond serious debate that state criminal proceedings involve important state interests.
  6   See, e.g., People of State of Cal. v. Mesa, 813 F.2d 960, 966 (9th Cir. 1987) (“A [state’s]
  7   ability to protect its citizens from violence and other breaches of the peace through
  8   enforcement of criminal laws is the centermost pillar of sovereignty.”).
  9
 10            It is also clear that Petitioner will be able to litigate his federal constitutional claims
 11   in his appeal before the California Court of Appeal. “The ‘adequate opportunity’ prong of
 12   Younger . . . requires only the absence of ‘procedural bars’ to raising a federal claim in the
 13   state proceedings.” Commc’ns Telesystems Int’l v. Cal. Pub. Util. Comm’n, 196 F.3d
 14   1011, 1020 (9th Cir. 1999). Petitioner faces no such procedural bars.
 15
 16            In the absence of any such procedural bars, federal courts routinely abstain under
 17   Younger in actions claiming violations of the Speedy Trial Clause, as alleged in Grounds
 18   One and Two here. See Brown v. Ahern, 676 F.3d 899, 903 (9th Cir. 2012) (“[T]he rule of
 19   this circuit is that abstention principles generally require a federal district court to abstain
 20   from exercising jurisdiction over a habeas petition in which the petitioner raises a claim
 21   under the Speedy Trial Clause . . . .”). Similarly, courts in this Circuit regularly find that
 22   excessive bail claims, as alleged in Ground Five, are subject to Younger abstention. See,
 23   e.g., Robinson v. Sniff, 2009 WL 1037716, at *1 (C.D. Cal. Apr. 17, 2009) (dismissing
 24   habeas petition raising an excessive bail claim upon finding that “all the prerequisites to
 25   the application of abstention under Younger have been met”); Lazarus v. Baca, 2010 WL
 26   1006572, at *6 (C.D. Cal. Mar. 17, 2010) (dismissing excessive bail claim on habeas
 27   review under Younger), aff’d, 389 F. App’x 700, 701 (9th Cir. 2010). 3 Petitioner will also
 28
      3
          In contrast, the Ninth Circuit has found that Younger abstention may not be appropriate
                                                        5
Case 2:20-cv-06580-SB-PVC Document 11 Filed 11/28/20 Page 6 of 8 Page ID #:64



  1   be able to challenge in the California courts of appeal his incompetency finding and the
  2   denial of his Marsden motions, as alleged in Ground Three. See Spengler v. Villanueva,
  3   2019 WL 8112681, at *5 (C.D. Cal. Dec. 11, 2019) (dismissing petition raising Marsden
  4   claim pursuant to Younger).
  5
  6          Petitioner does not adequately develop his “failure to protect claim” in Ground
  7   Four and it is unclear what specific relief he is seeking. However, to the extent that he is
  8   seeking release on zero or reduced bail due to health concerns arising from the
  9   coronavirus pandemic, this claim overlaps with his excessive bail claim. Furthermore,
 10   state courts can and do offer an adequate forum to litigate such claims. See, e.g., In re
 11   Kalvin Ung, 2020 WL 4582595, at *3-*5 (Cal. Ct. App. Aug. 10, 2020) (unpublished)
 12   (granting in part pretrial detainee’s habeas petition seeking release on bail and ordering
 13   trial court to hold a hearing to “consider entering a new and different order setting bail
 14   consistent with the [county’s] June 23, 2020 amended bail order,” which was adopted to
 15   address inmate overcrowding during the COVID-19 pandemic).
 16
 17          Because the three prongs of the Younger analysis are satisfied here, the only
 18   remaining consideration is whether any “extraordinary circumstances” warrant an
 19   exception to abstention. Petitioner had the opportunity to identify any such circumstances
 20   in a response to the OSC or in his objections to the Report and Recommendation. He did
 21   not do so, and the Court’s review of the record does not disclose any such grounds.
 22   Accordingly, the Court denies the Petition and dismisses this action without prejudice
 23   pursuant to the Younger abstention doctrine.
 24
 25   where the defendant challenges the lack of bail proceedings, as opposed to the excessive
      amount of the bail imposed. See Arevalo v. Hennessy, 882 F.3d 763 (9th Cir. 2018).
 26   Because Petitioner has had a bail hearing, Arevalo is not controlling. See LASD Inmate
      Locator, https://app5.lasd.org/iic/ajis_search.cfm (reflecting that bail for Todd Vincent
 27   Davis, LASD Booking No. 5729474, was set at $100,000). The Court takes judicial
      notice of the information contained on the LASD’s website. See Shaw v. Hahn, 56 F.3d
 28   1128, 1129 n.1 (9th Cir. 1995) (a court may take judicial notice of matters of public
      record not reasonably subject to dispute).
                                                     6
Case 2:20-cv-06580-SB-PVC Document 11 Filed 11/28/20 Page 7 of 8 Page ID #:65



  1           B.     In the Alternative, the Petition Must Be Dismissed Because Petitioner
  2                  Admits It Is Unexhausted
  3
  4           However, even if dismissal of some or even all of Petitioner’s claims were not
  5   warranted under Younger, the claims would still be subject to dismissal on the alternate
  6   ground that they are unexhausted. The Petition affirmatively discloses that none of its
  7   grounds for habeas relief has been presented to the California Supreme Court. (Petition at
  8   5-7).
  9
 10           A state prisoner must exhaust his state court remedies before a federal court may
 11   consider granting habeas corpus relief. 28 U.S.C. § 2254(b)(1)(A); O’Sullivan v.
 12   Boerckel, 526 U.S. 838, 842 (1999). To satisfy the exhaustion requirement, a habeas
 13   petitioner must “fairly present” his federal claims in the state courts to give the state the
 14   opportunity to pass upon and correct alleged violations of the prisoner’s federal rights.
 15   Duncan v. Henry, 513 U.S. 364, 365 (1995) (per curiam); see also O’Sullivan, 526 U.S. at
 16   845 (habeas petitioner must give the state courts “one full opportunity” to decide a federal
 17   claim by carrying out “one complete round” of the state’s appellate process). The
 18   petitioner must present his claims, including their federal basis, to the highest state court
 19   with jurisdiction to consider them or demonstrate that no state remedy remains available.
 20   See Peterson v. Lampert, 319 F.3d 1153, 1156 (9th Cir. 2003) (en banc).
 21
 22           Here, the Petition reveals on its face that it is completely unexhausted, which
 23   Petitioner has never contested. Nor has Petitioner attempted to explain why exhaustion
 24   should be excused. A district court may, in its discretion, stay a completely unexhausted
 25   habeas petition pursuant to Rhines v. Weber, 544 U.S. 269 (2005). See Mena v. Long, 813
 26   F.3d 907, 912 (2016). Under Rhines, a stay may issue when: (1) the petitioner
 27   demonstrates good cause for having failed to first exhaust the claims in state court; (2) the
 28   claim or claims at issue are not plainly meritless; and (3) petitioner has not been dilatory

                                                     7
Case 2:20-cv-06580-SB-PVC Document 11 Filed 11/28/20 Page 8 of 8 Page ID #:66



  1   in pursuing the litigation. Rhines, 544 U.S. at 277-78.
  2
  3          Petitioner has not requested a stay. However, even if he had, the Court would
  4   exercise its discretion to deny the request. Even if Younger abstention did not apply,
  5   Petitioner has offered no reason for his failure to first exhaust his claims in state court, and
  6   the Petition itself does not disclose any reason why the exhaustion requirement should be
  7   excused. Accordingly, the Petition is dismissed in the alternative because it is completely
  8   unexhausted and Petitioner has not shown good cause for a Rhines stay.
  9
 10                                                 IV.
 11                                              ORDER
 12
 13          IT IS ORDERED that the Petition is denied. Judgment shall be entered dismissing
 14   this action without prejudice pursuant to the Younger abstention doctrine or, in the
 15   alternative, because it is unexhausted.
 16
 17          IT IS FURTHER ORDERED that the Clerk serve copies of this Order and the
 18   Judgment herein on Petitioner at his address of record.
 19
 20          LET JUDGMENT BE ENTERED ACCORDINGLY.
 21
 22
      DATED: November 28, 2020
 23
 24                                                  STANLEY BLUMENFELD, JR.
                                                     UNITED STATES DISTRICT JUDGE
 25
 26
 27
 28

                                                     8
